Citation Nr: 9927218	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-27 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty for training from September 
to December 1970.  He was in the Army National Guard from 
1989 to 1992 and was on active duty for training in July 
1992.

The issue of entitlement to service connection for a neck 
disability was originally before the Nashville, Tennessee, 
Department of Veterans Affairs (VA), Regional Office (RO) in 
December 1994.  At that time, the RO denied service 
connection due to the lack of evidence showing a residual 
disability.  In March 1997, the RO issued a decision which 
refused to reopen the veteran's claim for service connection 
for a neck disability.  In June 1997, he testified at a 
personal hearing at the RO.  In September 1998, the Board of 
Veterans' Appeals (Board) issued a decision which found that 
the veteran had presented sufficient new and material 
evidence to reopen his claim, and this issue was then 
remanded for additional development.  Following compliance 
with the remand, a decision was rendered in March 1999 which 
denied entitlement to service connection for a neck disorder.


FINDING OF FACT

The veteran's inservice complaints of a neck injury were 
acute and transitory and resolved without residuals by his 
discharge, and are unrelated to the degenerative arthritis 
and degenerative disc disease (DDD) which first manifested 
several years after service.


CONCLUSION OF LAW

The veteran does not have chronic residuals of a neck injury 
which were incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

The veteran's service medical records show that he complained 
of pain in the neck on September 9, 1970 after suffering 
trauma to the neck during a football game one week before.  
The objective examination noted muscle spasms of the neck.  
On September 10, 1970, he was referred to orthopedics for an 
evaluation.  He complained that his neck had been stiff since 
a football injury one week before.  The objective examination 
found that he had moderate limitation of motion of the neck.  
There were no neurological deficits and the x-ray was 
negative.  The diagnosis was cervical muscle strain.  He was 
give physical therapy for three days, which consisted of hot 
packs and range of motion exercises.  He was also placed on 
light duty.  He was afforded a separation examination in 
November 1970.  He made no complaints concerning his neck and 
the objective examination was entirely within normal limits.

The veteran was examined by VA in April 1994.  He was noted 
to be disabled due to a low back injury suffered in a January 
1993 fall.  However, he made no mention of any neck 
complaints.

Throughout 1995 and 1997, the veteran was seen by VA on an 
outpatient basis for complaints concerning neck pain, which 
was diagnosed as cervical pain.  X-rays obtained in June 1995 
noted osteoarthritis at the C6 and C7 levels.  September 1995 
EMG studies were normal.  An October 1997 CT scan showed 
spurring at the C6-7 level with narrowing of the neural 
foramina at this level.

The veteran testified at a personal hearing at the RO in June 
1997.  He stated that his neck would occasionally lock up on 
him.  This would be accompanied by sharp pain.  He stated 
that he had been told that he had bone spurs, and he 
expressed his belief that these were related to the inservice 
football injury.  He had also been told that he has arthritis 
in his neck.

VA examined the veteran in February 1999.  He stated that he 
had injured his neck in a football game in service, when his 
head had been pushed down to his collar bone.  He asserted 
that he had had neck pain on a daily basis during the 
reminder of his training.  He reported that he had a 
"catch" in the neck and that it felt tired all the time.  
The objective examination noted that he was in no acute 
distress.  His cervical muscles were soft with no side to 
side difference.  He was tender to palpation over the lower 
cervical paraspinal muscles bilaterally.  Forward flexion was 
to 15 degrees; extension was to 30 degrees; lateral flexion 
was to 26 degrees bilaterally; and rotation was to 41 degrees 
bilaterally.  He complained of pain on the extremes of all 
motions.  The motor and sensory examinations of the upper 
extremities were within normal limits.  The assessment was 
chronic intermittent cervical pain with degenerative 
arthritis and DDD at the C6-7 level with no clinical signs of 
myelopathy or radiculopathy.  The examiner commented that 
this was not a congenital defect.  It was then stated that 
"[g]iven the records available, the original injury of 
cervical strain should have been self-limited.  It should not 
have caused any significant long-term problems."

In the instant case, the service medical records do show that 
the veteran suffered an injury to the neck in service in 
September 1970.  However, the question arises as to whether 
this injury resulted in the development of a "chronic" 
disability for which service connection may be granted.  
After a careful review of the objective evidence of record, 
it is found that that evidence does not support a finding of 
chronicity in this case.  The service medical records show 
that the veteran received three days of physical therapy 
after his injury.  There was no further mention of any 
complaints of or treatment for a neck disorder in the 
remainder of the service medical records.  The separation 
examination conducted in November 1970 also made no mention 
of any neck complaints and the clinical examination was 
negative.  Moreover, there were no complaints concerning the 
neck made from his date of separation in November 1970 and 
1995, when he reported neck pain.  Finally, the VA examiner 
opined, after reviewing all the evidence of record, to 
include the service medical records, that the veteran's 
inservice injury should have been self-limited, causing no 
significant long-term problems.  This evidence, taken 
together, argues against a finding of chronicity in this 
case.  While the veteran has rendered his own opinion that 
his inservice neck injury resulted in his recently diagnosed 
cervical spine arthritis and DDD, he is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nor is 
service connection warranted for his arthritis on a 
presumptive basis since there is no objective evidence of 
record to suggest that it manifested to a compensable degree 
within one year of his discharge from service.

Despite the fact that the veteran has not established 
chronicity, his claim could still be allowed "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  See Savage, 
supra.  While a condition (a neck injury) was noted in 
service, there is no evidence in this case of continuity of 
symptomatology after service.  On the contrary, the objective 
evidence showed no complaints from 1970 to 1995.  Therefore, 
there is no evidence of post-service continuity of 
symptomatology to which to relate any current condition.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a neck disability.



ORDER

Service connection for a neck disability is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

